--------------------------------------------------------------------------------

EXHIBIT 10.2


STOCK OPTION AGREEMENT
FOR THE GRANT OF
NON-QUALIFIED STOCK OPTIONS UNDER THE
SCP POOL CORPORATION
2002 LONG-TERM INCENTIVE PLAN

        THIS AGREEMENT is entered into and effective as of DATE by and between
SCP Pool Corporation, a Delaware corporation (the “Company”), and First
Name Last Name (the “Optionee”).

        WHEREAS Optionee is a key employee of the Company and the Company
considers it desirable and in its best interest that Optionee be given an
inducement to acquire a proprietary interest in the Company and an incentive to
advance the interests of the Company by possessing an option to purchase shares
of the common stock of the Company, $.001 par value per share (the “Common
Stock”) in accordance with the SCP Pool Corporation 2002 Long-Term Incentive
Plan (the “Plan”).

        NOW, THEREFORE, in consideration of the premises, it is agreed by and
between the parties as follows:

I
Grant of Option

        In consideration of future services, the Company hereby grants to
Optionee effective as of the date hereof (the “Date of Grant”) the right,
privilege and option to purchase # shares of Common Stock (the “Option”) at an
exercise price of $$$$ per share (the “Exercise Price”). The Option shall be
exercisable at the time specified in Section II below. The Option is a
non-qualified stock option and shall not be treated as an incentive stock option
under Section 422 of the Code. Any capitalized term used herein, but not defined
herein, shall have the meaning provided in the Plan.

II
Time of Exercise

    2.1        Subject to the provisions of the Plan and the other provisions of
this Section II, the Option shall become vested and exercisable beginning on the
dates set forth below, provided Optionee continues to be an employee or to
perform services for the Company on such dates:

  [50% of the Option will vest on Vesting Date 1 and the other 50% of the Option
will vest on Vesting Date 2]


  [the Option will vest on Vesting Date1]


    2.2        During Optionee’s lifetime, the Option may be exercised only by
him, his guardian if he has been declared incompetent or by a permitted
transferee under Article VI hereof. In the event of death, the Option may be
exercised as provided herein by the Optionee’s estate or by the person to whom
such right devolves as a result of the Optionee’s death.

    2.3        If the Optionee ceases to be an employee of, or to perform other
services for, the Company or a Subsidiary of the Company:

1

--------------------------------------------------------------------------------

    (a)        due to death or Disability, the Option shall become fully vested
and exercisable and shall remain exercisable for one year following the date of
such death or Disability;


    (b)        as a result of termination by the Company or a Subsidiary for
Cause, the Option shall be forfeited immediately upon such cessation, whether or
not then exercisable;


    (c)        due to Retirement, (i) the Option, to the extent vested and
exercisable on the date of Retirement, shall remain exercisable for, and shall
otherwise terminate at the end of, a period of three years after the date of
Retirement; and (ii) the portion of the Option that was not vested and
exercisable on the date of Retirement shall continue to vest in accordance with
the original vesting schedule; provided that such unvested portion of the Option
shall continue to vest only if the separated officer or employee does not engage
in Competition directly or indirectly against the Company, as determined by the
Committee or the President of the Company; and the remaining portions of such
Option once vested shall remain exercisable for, and shall otherwise terminate
at the end of, a period of three years after the date that portion of the Option
vests; and


    (d)        for any reason other than death, Disability, Retirement or Cause,
(i) the portion of the Option that was vested and exercisable on the date of
such cessation shall remain exercisable for, and shall otherwise terminate at
the end of a period of three months after the date of cessation; and (ii) the
portion of the Option that was not vested and exercisable on the date of such
cessation shall immediately terminate, except that such unvested portion of the
Option may continue to vest in accordance with the original vesting schedule, if
so determined by 1) the President of the Company for employees with an unvested
Option for less than 5,000 shares, or 2) the Committee for employees with an
unvested Option of 5,000 shares or more; provided that such unvested portion of
the Option shall continue to vest only if the separated officer or employee does
not engage in Competition directly or indirectly against the Company, as
determined by the President of the Company or the Committee,respectively; and
the remaining portions of such Option once vested shall remain exercisable for,
and shall otherwise terminate at the end of, a period of three months after the
date such portion of the Option vests;


      provided, however, that under no circumstances may the Option be exercised
later than ten years after the Date of Grant.


    2.4        For purposes of this Agreement:

    (a)        “Cause” shall mean (i) conviction of a felony or any crime or
offense lesser than a felony involving the property of the Company or a
Subsidiary; (ii) conduct that has caused demonstrable and serious injury to the
Company or a Subsidiary, monetary or otherwise; (iii) willful refusal to perform
or substantial disregard of duties properly assigned, as determined by the
Board; or (iv) breach of duty of loyalty to the Company or a Subsidiary or other
act of fraud or dishonesty with respect to the Company or a Subsidiary. The
determination as to whether the Optionee was terminated for Cause shall be made
by the Board in its sole discretion.


    (b)        “Competition” is deemed to occur if an Optionee, who ceases to be
employed by the Company or its Subsidiaries or who ceases to provide services to
the Company or its Subsidiaries, obtains a position as a full-time or part-time
employee of, as a member of the board of directors of, or as a consultant or
advisor with or to, or acquires an ownership interest in excess of 5% of, a
corporation, partnership, firm or other entity (i) that engages in any of the
businesses of the Company or any Subsidiary with which the Optionee was involved
at any time during employment with or other service for the Company or any
Subsidiary; (ii) that serves as a supplier to the Company, a Subsidiary or a
competitor of the Company or a Subsidiary; or (iii) that is a customer of the
Company, a Subsidiary or a competitor of the Company or a Subsidiary.


2

--------------------------------------------------------------------------------

    (c)        “Disability” shall mean a disability that would entitle Optionee
to payment of disability payments under any Company or a Subsidiary disability
plan or as otherwise determined by the Committee.


    (d)        “Retirement” shall mean termination of the Optionee’s employment
if the Optionee has been employed by the Company or a Subsidiary on a continuous
basis for a period of at least ten years and the Optionee has attained the age
of 55 years.


    (e)        “Subsidiary” shall mean any corporation or other entity of which
the Company owns securities having a majority of the ordinary voting power in
electing the board of directors or similar governing body, either directly or
through one or more Subsidiaries.


    2.5        The Option shall expire and may not be exercised later than ten
years following the Date of Grant.

III
Method of Exercise of Option

    3.1        Optionee may exercise all or a portion of the Option by
delivering to the Company a signed written notice of his intention to exercise
the Option, specifying therein the number of shares to be purchased. Upon
receiving such notice, and after the Company has received full payment of the
Exercise Price, the appropriate officer of the Company shall cause the transfer
of title of the shares purchased to Optionee on the Company’s stock records and
cause to be issued to Optionee a stock certificate for the number of shares
being acquired. Optionee shall not have any rights as a shareholder until the
stock certificate is issued to him.

    3.2        The Option may be exercised by the payment of the Exercise Price
in cash, in shares of Common Stock held for six months or in a combination of
cash and shares of Common Stock held for six months. The Optionee may also pay
the Exercise Price by delivering a properly executed exercise notice together
with irrevocable instructions to a broker approved by the Company (with a copy
to the Company) to promptly deliver to the Company the amount of sale or loan
proceeds to pay the Exercise Price.

IV
No Contract of Employment Intended

        Nothing in this Agreement shall confer upon Optionee any right to
continue in the employment of the Company or any of its subsidiaries, or to
interfere in any way with the right of the Company or any of its subsidiaries to
terminate Optionee’s employment relationship with the Company or any of its
subsidiaries at any time.

3

--------------------------------------------------------------------------------

V
Binding Effect

        This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators and
successors.

VI
Non-Transferability

        The Option granted hereby may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
will, by the laws of descent and distribution or pursuant to a domestic
relations order, as defined in the Code, or as permitted by the Committee and so
provided herein, (i) to Immediate Family Members, (ii) to a partnership in which
the participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, (iv) to
a trust for the sole benefit of the participant and/or Immediate Family Members
or (v) to a charitable organization. “Immediate Family Members” shall be defined
as the spouse and natural or adopted children or grandchildren of the
participant and their spouses. To the extent that an incentive stock option is
permitted to be transferred during the lifetime of the participant, it shall be
treated thereafter as a nonqualified stock option. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of Incentives, or levy of
attachment or similar process upon Incentives not specifically permitted herein,
shall be null and void and without effect.

VII
Inconsistent Provisions

        The Option granted hereby is subject to the provisions of the Plan as in
effect on the date hereof and as it may be amended. In the event any provision
of this Agreement conflicts with such a provision of the Plan, the Plan
provision shall control.

        IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed on the day and year first above written.

  SCP POOL CORPORATION     By: /S/ MANUEL J. PEREZ DE LA MESA   Manuel J. Perez
de la Mesa   President/C.E.O.       ____________________________________  
Optionee

4